GAS 245B (Rcv. 06/18) .ludgment in a Criminai Case
DC Custody 'I`SR

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

 

UNITED sTATEs oF AMERlCA ) JUDGMENT IN A CRIMINAL CASE
v. 1
David Kareem Lee Jones )
) Case Number: 4:18CR00021-l
)
) USM Number: 22551-021
)
)
,Dav,i,d,,\l{illiam B__O_Wa$ 111 ____
THE DEFENDANT: Defcndam’s Anomey
lX| pleaded guilty to Count l.
l:| pleaded nolo contendere to Count(s) 7 _ __ which was accepted by the court.
|:l was found guilty on Count(s) ii after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section Nature of Offense Ofl`ense Ended Count

18 U.S.C. § 922(g)(l) and Possession of a firearm by a convicted felon August 2, 2017 l

13 u.s.c_ § 924(3)(2)

The defendant is sentenced as provided in pages 2 through ij of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of l984.

[] The defendant has been found not guilty on Count(s)
le Count 2 is dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to
pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic circumstancesl

October 30, 20 _l__B__ _ j

Date of [mpositiori of.ludgment

%~/1 _

_§i,q,nature of_J-`Lid-g'e'

 

Wi]liam T. Moore, .lr.

 

.H C\I
` m J d U s D' ' c
g`_\i; q;` _“_ gail _' _'__ _'St,“°t £llt__ ___ ,i
:it_`. w Namc and Tit|e of.ludge
Q.. 11-
c.:)
“. 23 /%% / 2@/5
'M b 5 .D __ . _/ .. _ .___ . viii j
,» \- C; . ate
" _ :~.' C>
O"} t:i:;\ mm
... ° -- 55
_.} <._;»'» m
¢-J wl
c-_'a

GAS 245B (Rev. 06/18) Judgment in a Criminal Case Judgment - Page 2 of 7
DC Custody TSR

DEFENDANT: David Kareem Lee Jones
CASE NUMBER: 4:18CR0002\-l

IMPRIS ONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total
term of: 57 months. This term shall be served concurrently with the term of imprisonment imposed upon the revocation of his
state parole term in Chatham Coung¢ Superior Court Docket Number CRl4-l1554-J5.

|Xl The Court makes the following recommendations to the Bureau of Prisons:
lt is recommended that the defendant be given credit toward this federal sentence for all time served in custody since
August 2, 2017, that is not credited toward another sentence. lt is recommended that the defendant be evaluated by Bureau of
Prisons officials to establish his participation in an appropriate program of substance abuse treatment and counseling during his
term of incarceration Furthermore, it is recommended that the defendant be designated to the Bureau of Prisons facility in
Estill, South Carolina.

>Il The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

|:l at l:] a.m. |:l p.m. on

 

l:l as notified by the United States Marshal.

|:] The defendant shall surrender for service of sentence at the institution design?ted by the Bureau of Prisons:

[l before 2 p.m. on

 

l:l as notified by the United States Marshal.

[l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
'" uNlTED sTATEs MARSHAL
By

 

i DEPUTY UNlTED STATES MARSHAL

l
\

GAS 2453 (Rev. 06/18) Judgment in a Criminal Case Judgment - Page 3 of 7
DC Custody TSR

 

DEFENDANT: David Kareem Lee .lones
CASE NUMBERI 4218CR00021-l

l
SUPERVISED RELEAS

Upon release from imprisonment, you will be on supervised release for a term cfc 3 years

MANDATORY CONDITIol\iS

1. You must not commit another federal, state, or local crime.

You must not unlawfully possess a controlled substance. l
You must refrain from any unlawful use of` a controlled substance. You must su mit to l drug test within 15 days of release
from imprisonment and at least 2 periodic drug tests thereafter, as determined by the court.

E~*’l\’

l:l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (Check. ifapplicable.)

4. You must cooperate in the collection of DNA as directed by the probation of cer. (Check, ifapplicable.)

l:l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, ifapplicab!e.)

l:l You must participate in an approved program for domestic violence. (Check, t applicable.)

L__| You must make restitution in accordance with 18 §§ U.S.C. 2248, 2259, 226 , 2327, 3663, 3663A, and 3664. (Check, ifapplicable.)
You must pay the assessment imposed in accordance with 18 § U.S.C. 3013.

s=<>.`\.<=~

You must comply with the standard conditions that have been adopted by this court as ell as with any other conditions
on the attached page.

 

GAS 245B (Rev. 06/18) .ludgment in a Crirnina| Casc Judgmcnt _ Page 4 of 7

 

DC Custody TSR
DEFENDANT: David Kareem Lee Joncs
CASE _NUMBER: 4218CR00021-l

STANDARD CONDITIONS OF SUPiERVISION

 

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation

officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

10.

ll.

12.

13.

U.S. Probation Office Use Only

You must report to the probation office in the federal judicial district where ydu are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame. `

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer. i

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated cn‘cumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change

 

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-tim` employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything abo t your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in cri`pl‘iinal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact wit that person without first getting the
permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructi\e device, or dangerous weapon (i.e. anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakus or
tasers). `

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting permission from the court. j

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that iistruction. The probation officer may contact the
person and confirm that you have notified that person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

 

 

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised

Release Canditions, available at: www.uscourts.gov.

Defendant’s Signature Date

 

GAS 2458 (Rev. 06/18) Judgment in a Criminal Case Judgment _ Page 5 of 7
DC Cusrody TSR

 

DEFENDANT: David Kareem Lee Jones
CASE NUMBER: 4:18CR00021-l

SPECIAL CONDITIONS OF SUPEiRVISION
l. You must participate in a substance abuse treatment program and follow thai rules and regulations of that program. The
probation officer will supervise your participation in the program You must pay the costs of` treatment in an amount to be
determined by the probation officer, based on your ability to pay or availability of third-party payment

2. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to

obstruct or tamper with the testing methods. j

3. You must complete M hours of community service within the first 1_2 months of supervision. The probation officer will
supervise the participation in the program by approving the program and verifying completed hours.

4. You must participate in an educational services program and follow the rules and regulations of that program Such programs
may include high school equivalency preparation

5. You must submit your person, property, house, residence, office, vehicle, pbpers, computers (as defined in 18 U.S.C. §

1030(e)(1)), other electronic communications or data storage devices or media, to a search conducted by a United States
probation officer Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants

that the premises may be subject to searches pursuant to this condition The probation officer may conduct a search under this
condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be

1
searched contain evidence of this violation Any search must be conducted at a reasonable time and in a reasonable manner.

 

 

 

GAS 2458 (Rev. 06/18) Judgment in a Criminal Case Judgment _ Page 6 of 7
DC Custody TSR

DEFENDANT: David Kareem Lee Jones
CASE NUMBER: 4:lSCR00021-l

CRIMINAL MONETARY PENA`LTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment JVTA Assessment * Fine Restitution

TOTALS $100
l

\:l The determination of restitution is deferred until . An Aminded Judgment in a Criminal Case 010245€)
will be entered after such determination `

|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an apprpximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal
victims must be paid before the United States is paid. l

Name of Payee Total Loss** Restitution Ordered Priorig or Percentagc
l
TOTALS $ $ i

|:l Restitution amount ordered pursuant to plea agreement $ i

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

1

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:| The court determined that the defendant does not have the ability to pay interest arid it is ordered that:
[l the interest requirement is waived for the |:l fine l:] restitution.

[] the interest requirement for the [] fine lj restitution is modified is follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 1 14-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 

 

 

 

GAS 245B (Rev. 06/18) Judgment in a Criminal Case Judgment _ Page 7 of 7
DC Custody TSR

 

DEFENDANT: David Kareem Lee Jones
CASE NUMBER: 4:18CR00021-l

scHEDULE orr PAYMENpS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of §100 is due immediately, balance due
1
[:] not later than _ ,or
[] inaccordance |:] C, |:| D, |:| E,or [___l Fbelow;or j

jj Payment to begin immediately (may be combined with |:] C, |:l Dj or [:] F below); or
C l:l Payment in equal (e.g., weekly, month/y, quarterly) installments Of $ OVer a period Of
_ (e.g., months oryears), tO COmmenCe (e.g., 30 or 60 days) afier the date Of this judgment; 01'
D |:| Payment in equal __ (e.g., weekly, momhly, quarterly) installments of` $ d over a period of
_r _ (e.g., months oryears), to commence r__ (e.g., 30 or 60 pays) alter release from imprisonment to a
term of supervision; or
E l:| Payment during the term of supervised release will commence within i M (e.g., 30 ar 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of ihe defendant’s ability to pay at that time; or

F [l Special instructions regarding the payment of criminal monetary penalties: j

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment ’All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court. j

The defendant shall receive credit for all payments previously made toward any criminal pnonetary penalties imposed.

|:l Joint and Several j
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate j

ij The defendant shall pay the cost of prosecution j

l:l

The defendant shall pay the following court cost(s):

>14 The defendant shall forfeit the defendant’s interest in the following property to the United States:
Pursuant to the plea agreement, the defendant shall forfeit his interest in the 'l`aurus, Model PTl ll GZ, 9 millimeter pistol (Serial
Number T1T055391.

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) cbsts, including cost of prosecution and court costs.

 

 

